NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



B. L. S.,                          )
                                   )
           Appellant,              )
                                   )
v.                                 )                       Case No. 2D18-2170
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pinellas
County; James V. Pierce, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


BADALAMENTI, Judge.

              The State charged B.L.S. with the delinquent acts of criminal mischief and

burglary. At the adjudicatory hearing, the trial court orally pronounced that B.L.S.

committed criminal mischief and trespass, a lesser included delinquent act of burglary.

The subsequent written disposition order does not conform with the trial court's oral
pronouncement. Specifically, the written disposition order provides that B.L.S.

committed criminal mischief and burglary, not criminal mischief and trespass, as the trial

court orally pronounced. We thus reverse and remand to the trial court for entry of a

written disposition order that conforms with its oral pronouncement that B.L.S.

committed the delinquent acts of criminal mischief and trespass. See L.D. v. State, 107

So. 3d 514, 515 (Fla. 2d DCA 2013) ("Because a trial court's written disposition must be

consistent with its oral pronouncement, we reverse the disposition order and remand for

entry of a corrected order that accurately reflects the court's oral pronouncement."

(citing N.L. v. State, 4 So. 3d 1286 (Fla. 2d DCA 2009))). We affirm the disposition

order in all other respects.

              Affirmed in part, reversed in part, and remanded with directions.


MORRIS and BLACK, JJ., Concur.




                                           -2-